DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2008/0129854 to Onoda et al. teaches a digital camera where a lagged0timing is recorded from the frame image picked up when the shutter is fully depressed, a frame image picked up at a timing equivalent to the lagged-timing is displayed.  The displayed frame image is changed based on the operation by a user.  A lag between the timing at which the recorded frame image is picked up and the timing at which the frame image picked up when the shutter is fully depressed is picked up is recorded.  Further, U.S. Pub. No. 2011/0025711 to Doi teaches an image processing apparatus including a drawing unit which draws one of a plurality of images arranged in an order specified on the basis of a predetermined rule as a reference image in an image memory and which arranges and draws the predetermined number of images located on either side of the reference image in the order and continuing from the reference image as near images of the reference image in the order with reference to the reference image in the memory.  However, the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697